Citation Nr: 0417533	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-06 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for arthritis of the 
right knee.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for arthritis of the 
right ankle.  

3.  Entitlement to service connection for claimed arthritis 
of the right hip.  

4.  Entitlement to service connection for claimed arthritis 
of the right foot.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from April 1945 to February 1947 
and from August 1951 to February 1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the RO.  

The now reopened issues of service connection for arthritis 
of the right knee and ankle and the issues of service 
connection for arthritis of the right hip and foot are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  



FINDINGS OF FACT

1.  In an August 1991 decision, the RO denied the veteran's 
original claim of service connection for arthritis of the 
right knee and ankle.  No timely appeal was filed.  

2.  The additional evidence relates to a previously 
unestablished fact necessary to substantiate the veteran's 
claim and, as such, is so significant that it must be 
considered to decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for arthritis of the right 
knee.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West. 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (2003).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for arthritis of the right 
ankle.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West. 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has adopted regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations were effective on 
November 9, 2000.  

The provisions of the regulations applicable to attempts to 
reopen finally disallowed claims are effective for claims 
received on or after August 29, 2001.  In this case, the 
veteran applied to reopen his claims in April 2002.  

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the August 1991 
denial of service connection for arthritis of the right knee 
and ankle, among other claims.  That rating decision is 
final.  38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for hepatitis subsequent to the August 
1991 rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability. 38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

The new evidence received subsequent to the August 1991 
rating decision includes VA examination reports and clinical 
records dated from August 1999 to August 2002, lay statements 
and private medical evidence dated in July 2001.  

In a private orthopedic treatment report dated in August 
1999, the veteran stated that, in 1945, he was hospitalized 
for right knee arthritis in service.  Since that time, he 
complained of having had intermittent right knee and ankle 
pain.  

The veteran reported that his knee and ankle pain had grown 
progressively worse in the past 3 to 4 years.  He reported 
having swelling, numbness when walking, clicking and popping, 
and instability.  

On examination, the examiner noted swelling and tenderness in 
the medial joint line with discomfort on extreme range of 
motion.  No apparent instability was observed.  Radiographs 
of the knee showed some marginal osteophyte with some 
decreased medial compartmental joint space and early 
degenerative joint disease.  

The examiner's diagnosis was that of internal derangement of 
the knee with early degenerative joint disease, medial 
compartment of the right knee.  

In a VA outpatient treatment record dated in December 2001, 
the veteran complained of having leg cramps, myalgia (muscle 
pain), and arthritis that have persisted since service.  His 
arthralgia waxed and waned in intensity and affected his 
knees and low back.  

In a VA joints examination report dated in June 2002, the 
veteran complained of having occasional right knee pain with 
no locking, occasional popping, some giving way, swelling or 
stiffness.  He had no complaints of his foot or ankle at the 
time.  The range of motion of the right knee was 0 to 135 
degrees with positive patellofemoral crepitus.  The examiner 
observed no joint line tenderness or instability, with 
negative Lachman's and McMurray's tests.  

The examination of the right ankle revealed 15 degrees of 
dorsiflexion, 35 degrees of plantar flexion, inversion to 40 
degrees, and eversion to 15 degrees.  No effusion was noted, 
but there was mild crepitation palpated with extreme range of 
motion.  X-ray studies of the right knee showed minimal 
degenerative changes of all three joint compartments and 
minimal medial joint space narrowing.  

The examiner noted the veteran's diagnosis of arthritis at a 
very young age and questioned whether this condition was a 
seronegative spondylyarthritis, to include Reiter's and/or 
another seronegative spondyloarthropatheis.  

He opined that it was an unusual presentation for an 18 year-
old to be diagnosed with arthritis and, "as such, it would 
be likely be expected that multiple joint complaints would 
follow over the years."  

Lay statements submitted in support of the veteran's claim 
reflected similar observations of the veteran's right lower 
extremity pain and swelling, from foot to hip.  Some 
witnesses referred to the veteran's diagnosed arthritis.  

In this case, the new evidence added to the record consists 
of relevant lay statements of the veteran's in-service 
complaints of right leg pain, as well as recent VA and 
private medical records that diagnosed the veteran's right 
knee and ankle arthritis.  

As such, the new evidence tends to show that the veteran has 
had arthritic symptomatology in the lower extremities since 
service.  

As new and material evidence has been presented in this case, 
the veteran's claims of service connection for arthritis of 
the right knee and the right ankle are reopened.  




ORDER

As new and material evidence has been received to reopen the 
claim of service connection for arthritis of the right knee, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  

As new and material evidence has been received to reopen the 
claim of service connection for arthritis of the right ankle, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  



REMAND

The veteran is seeking service connection for arthritis of 
the right foot, ankle, knee and hip.  The veteran's service 
medical records reflect complaints, treatment and diagnoses 
of right foot, ankle, and knee arthritis.  

There is also evidence of a current arthritic condition of 
the right foot, ankle, knee, and hip.  Based on a review of 
the record, the Board finds that further development of is 
required in order to fairly decide the veteran's claims.  

In an April 2002 statement in support of claim (VA Form 21-
4138), the veteran indicated that he had been receiving 
current medical treatment at VA since November 2001.  

The Board notes that there are some VA treatment records 
dated from December 2001 to August 2002 in the veteran's 
claims folder; however, these records are minimal, consisting 
primarily of physical therapy and show no record of treatment 
any later than August 2001.  

The Board is of the opinion that there might be other 
treatment records available from this facility that would be 
helpful in the adjudication of the veteran's claim.  

Furthermore, VA Medical records are considered to be in 
constructive possession of VA and the Board.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, upon remand, 
the RO should obtain all treatment records pertaining to the 
veteran from 2002 to the present, to the extent not already 
on file. 

Also, the veteran received private medical treatment for his 
right knee arthritis.  While the record contains some 
radiographic evidence and a report of treatment dated in July 
and August 1999, the record regarding his non-VA treatment of 
claimed disabilities are not part of the claims folder.  

VA is required to obtain copies of private treatment records 
reported by medical professionals in treatment summaries.  
Massey v. Brown, 7 Vet. App. 204 (1994).

Further, an examination is deemed "necessary" if the 
evidence of record includes competent evidence that the 
claimant has a current disability and that the disability may 
be associated with the veteran's military service but the 
case does not contain sufficient medical evidence for a 
decision to be made.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4) (2003).  

In this case, the veteran has asserted having right lower 
extremity arthritis during his military service and has been 
shown to have a current right foot, ankle, knee, and hip 
condition.  There is no medical opinion as to whether the 
veteran has right lower extremity arthritis due to any event 
in service.  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should obtain any treatment 
records for the veteran from VA dated 
from 2002 to the present.  

3.  The RO should take appropriate steps 
to request any medical records and 
documents regarding the veteran's right 
lower extremity arthritis from the 
veteran's private physician, Dr. H..  

4.  The RO should arrangements for the 
veteran to be afforded a VA examination 
in order to determine the nature and 
likely etiology of the claimed arthritis 
of the right foot, ankle, knee and hip.  
The claims folder should be made 
available to the examiner(s) for review.  
The examination report should reflect 
that such a review was made.  All 
indicated testing should be performed.  
The examiner should elicit from the 
veteran and record a complete clinical 
history.  Based on his/her review of the 
case, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran has current 
disability manifested by arthritis that 
either was present in service or was 
otherwise due to disease or injury 
incurred in or aggravated by service.  
The rationale for all opinions expressed 
and conclusions reached should be set 
forth.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim.  If any benefit sought 
continues to be denied, the RO should 
issue a Supplemental Statement of the 
Case to the veteran and his 
representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



